The defendant’s petition for certification for appeal from the Appellate Court, 37 Conn. App. 907 (AC 13358), is granted, limited to the following issues:
“Under the circumstances of this case: 1. Did the Appellate Court properly conclude that the trial court was correct in denying the defendant’s request for an evidentiary hearing regarding the admissibility of the defendant’s polygraph evidence?
“2. Should this court reconsider the applicability of the test for determining the admissibility of scientific evidence set forth in Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), in light of the United States Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993)?”